          Case 1:18-cv-05181-SCJ Document 36 Filed 11/13/18 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 THE DEMOCRATIC PARTY OF
 GEORGIA, INC., AND AFG GROUP
 INC,
                PLAINTIFFS,
        V.
 ROBYN A. CRITTENDEN, IN HER
 OFFICIAL CAPACITY AS
 SECRETARY OF STATE OF THE                     Civ. Act. No. 1:18-cv-5181-SCJ
 STATE OF GEORGIA; STEPHEN
 DAY, JOHN MANGANO, ALICE
 O’LENICK, BEN SATTERFIELD,
 AND BEAUTY BALDWIN, IN
 THEIR OFFICIAL CAPACITIES AS
 MEMBERS OF THE GWINNETT
 COUNTY BOARD OF
 REGISTRATION & ELECTIONS;
 AND MICHAEL COVENY,
 ANTHONY LEWIS, LEONA
 PERRY, SAMUEL TILLMAN, AND
 BAOKY VU, IN THEIR OFFICIAL
 CAPACITIES AS MEMBERS OF
 THE DEKALB COUNTY BOARD
 OF REGISTRATION & ELECTIONS,
                DEFENDANTS.

           PLAINTIFFS’ RESPONSE TO COURT’S REQUEST FOR
           INFORMATION AT EMERGENCY MOTION HEARING




KH511308.DOCX
            Case 1:18-cv-05181-SCJ Document 36 Filed 11/13/18 Page 2 of 7




       COME NOW Plaintiffs Democratic Party of Georgia, Inc. and AFG Group

Inc d/b/a Stacey Abrams for Governor, in support of their Emergency Motion for

Preliminary Injunction and their Complaint for Declaratory and Injunctive Relief,

and state as follows:

       1.       At this Court’s Hearing on November 13, 2018 concerning Plaintiffs’

Emergency Motion and others, the Court asked Plaintiffs to provide information

concerning how many provisional ballots were cast by a voter in what the county

believed is their county of residence, because voter registration records showed the

voter as registered in another county. See, e.g. Buettner Decl. [D.E. 17-4].

       2.       Plaintiffs cannot produce a reliable, fixed number of voters who cast

provisional ballots because they were voting in a county other than their county of

residence (according to state voter registration records) in the November 6, 2018

General Election, for several reasons.

       3.       First, upon poll workers finding that a voter’s registration address lay

in a county other than the one in which the voter sought to vote (because the voter

resided in that county and in good faith believed she was registered to vote in her

county of residence), some voters were told to contact the registrars in that other

county. Determining whether those voters actually voted or were discouraged and




KH511308.DOCX                                2
            Case 1:18-cv-05181-SCJ Document 36 Filed 11/13/18 Page 3 of 7




did not vote at all is not capable of measurement because these data are not, to

Plaintiffs’ knowledge, available in any reliable form.

       4.       Second, the data available to Plaintiffs was compiled through

extensive data collection efforts by field staff and volunteers from “raw” data kept

in handwritten form by the 159 counties in Georgia. See generally Woods Decl.

[D.E. 17-2]; DeLapp Decl. [D.E. 17-3]. Such data collection measures are

inherently unreliable both due to the manner in which they were recorded and the

necessarily scattered measure in which they were collected. Id. Counsel attaches

examples of such forms collected by Plaintiff Democratic Party of Georgia, Inc. as

Exhibits 1-3 to this Response.

       5.       Third, further complicating matters, most counties – though not all –

code such provisional voters “OP,” which is the same code applied to voters whose

residence matches the county of residence named in their voter registration, yet

vote at the wrong precinct within that county. Other counties reportedly fold “OP”

voters into the “PR” code examined in the Common Cause Order cited by the

Court and participants in today’s Hearing. Compare Exhibits 1 (Walton County), 2

(Bulloch County) with Exhibit 3 (Cobb County).

       6.       Plaintiffs state that according to their compiled records, 13,138

provisional ballots were tagged by county poll officials with the code “OP,” or

KH511308.DOCX                                3
            Case 1:18-cv-05181-SCJ Document 36 Filed 11/13/18 Page 4 of 7




some variation thereof, but analysis of which specific ballots were cast in a county

other than the county of residence according to state voter registration records,

versus out of precinct within the same county according to state voter registration

records, is not available at this time.

       7.       That having been said, Plaintiffs can provide some measure of

intensity of the problem by looking to voters who reported problems through

Democratic Party of Georgia poll watchers or its Voter Protection Hotline. From a

brief review conducted this evening of multiple, exclusive sets of data (such that

the likelihood that all data points reflect a unique voter is high), the Democratic

Party of Georgia states that it has received at least 456 incident reports, compiled

by poll watchers or Hotline attendees, in which a registered voter seeking to cast a

ballot in one county was told, contrary to the voter’s understanding of her

registration, that the voter resided in a different county and needed either to return

to that different county to vote or to vote provisionally, through November 9, 2018.

Dated:          November 13, 2018              Respectfully submitted,

                                               KREVOLIN & HORST, LLC

                                               /s/ Adam M. Sparks
                                               Halsey G. Knapp, Jr.
                                               Georgia Bar No. 425320
                                               Adam M. Sparks
                                               Georgia Bar No. 341578

KH511308.DOCX                              4
          Case 1:18-cv-05181-SCJ Document 36 Filed 11/13/18 Page 5 of 7




                                            Attorneys for the Democratic Party of
                                            Georgia, Inc. and AFG Group Inc
                                            d/b/a Stacey Abrams for Governor
One Atlantic Center, Suite 3250
1201 W. Peachtree Street., N.W.
Atlanta, Ga 30309
(404) 888-9700
(404) 888-9577
hknapp@khlawfirm.com
sparks@khlawfirm.com




KH511308.DOCX                           5
          Case 1:18-cv-05181-SCJ Document 36 Filed 11/13/18 Page 6 of 7




                      CERTIFICATE OF COMPLIANCE

       Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

       This 13th day of November 2018.

                                             /s/ Adam M. Sparks
                                             Halsey G. Knapp, Jr.
                                             Georgia Bar No. 425320
                                             Adam M. Sparks
                                             Georgia Bar No. 341578
                                             Attorneys for the Democratic Party of
                                             Georgia, Inc. and AFG Group Inc
                                             d/b/a Stacey Abrams for Governor
One Atlantic Center, Suite 3250
1201 W. Peachtree Street., N.W.
Atlanta, Ga 30309
(404) 888-9700
(404) 888-9577
hknapp@khlawfirm.com
sparks@khlawfirm.com




KH511308.DOCX                            6
          Case 1:18-cv-05181-SCJ Document 36 Filed 11/13/18 Page 7 of 7




                          CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2018, a copy of the foregoing

PLAINTIFFS’ RESPONSE TO COURT’S REQUEST FOR INFORMATION AT

EMERGENCY MOTION HEARING was electronically filed with the Clerk of

Court using the CM/ECF system, which will automatically send notification of

such filing to all attorneys of record.

       This 13th day of November 2018.


                                              KREVOLIN & HORST, LLC

                                              /s/ Adam M. Sparks
                                              Halsey G. Knapp, Jr.
                                              Georgia Bar No. 425320
                                              Adam M. Sparks
                                              Georgia Bar No. 341578
                                              Attorneys for the Democratic Party of
                                              Georgia, Inc. and AFG Group Inc
                                              d/b/a Stacey Abrams for Governor
One Atlantic Center, Suite 3250
1201 W. Peachtree Street., N.W.
Atlanta, Ga 30309
(404) 888-9700
(404) 888-9577
hknapp@khlawfirm.com
sparks@khlawfirm.com




KH511308.DOCX                             7
